Citation Nr: 0429120	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  95-09 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash as the 
result of exposure to herbicides.

2.  Entitlement to service connection for headaches with 
memory loss.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for residuals of a 
left hip injury, evaluated as 60 percent disabling from March 
10, 1992, 100 percent disabling from May 17, 2002, and 30 
percent disabling from July 1, 2003.

5.  Entitlement to an effective date earlier than March 10, 
1992 for the grant of a total evaluation for service-
connected post-traumatic stress disorder. 

6.  Entitlement to an effective date earlier than March 8, 
1989 for the award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to January 
1964 and March 1964 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of March 1999 and June 2003.  This 
matter was originally on appeal from October 1993, April 
1994, and October 1997 rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

The Board notes that it has proper jurisdiction over the 
issue of entitlement to an effective date earlier than March 
8, 1989 for the award of service connection for post-
traumatic stress disorder (PTSD) for reasons that are 
discussed in the "reasons and bases" portion of this 
decision. 

The Board notes that the veteran presented testimony at a 
travel board hearing held in August 2003.  The veteran 
testified that he was entitled to an earlier effective date 
for either the award of service connection for a left hip 
disorder or the grant of an increased rating for the left hip 
disorder, or both, it was not very clear from his testimony.  
The Board originally referred this matter to the RO in its 
March 1999 Remand.  A review of the claims file discloses 
that the RO has not acted on this matter.  Accordingly, the 
Board refers this matter once again to the RO for appropriate 
action.    

Additionally, during the travel board hearing, the veteran 
presented testimony that he was entitled to an earlier 
effective date for service-connected tinnitus as well as for 
such disabilities as the pain in his "ankles," "knees," 
"hips," "lower back," and "the spine is curved, the 
neck."  With respect to the ankles, the Board notes that 
service connection has not been established for a bilateral 
ankle disorder.   With regard to the other disorders, the 
Board refers this matter to the RO for appropriate action.  

Lastly, the issue of entitlement to service connection for 
bilateral hearing loss is the subject of the REMAND that 
follows.  The appeal on this issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in the Republic of Vietnam.

3.  The veteran is currently diagnosed with several skin 
disorders, none of which is among the disease processes 
enumerated under the regulation, 38 C.F.R. § 3.309(e).

4.  There is no competent medical evidence of record that 
otherwise shows that any of the veteran's currently diagnosed 
skin disorders have been determined to be etiologically 
related to herbicide exposure during service.
5.  The service medical records and private medical records 
show that none of the veteran's currently diagnosed skin 
disorders was present during service and there is no 
competent medical evidence of record that links the currently 
diagnosed skin disorders to any other incident of the 
veteran's military service.  

6.  Headaches and memory loss are not disease processes in 
and of themselves that are associated with exposure to 
certain herbicide agents under the regulation, 38 C.F.R. § 
3.309(e).

7.  Headaches and memory loss are considered symptoms of the 
veteran's service connected post-traumatic stress disorder.   

8.  There is no competent medical evidence of record that 
otherwise shows that a disorder manifested by headaches and 
memory loss separate and distinct from diagnosed PTSD has 
been determined to be etiologically related to herbicide 
exposure during service.

9.  No headache disorder or memory disorder was identified 
during service and there is no competent medical evidence of 
record that links a disorder manifested by headaches and 
memory loss separate and distinct from diagnosed PTSD to any 
other incident of the veteran's military service.  

10.  From March 10, 1992, the veteran's left hip disability 
was manifested by severe symptomatology absent x-ray evidence 
of nonunion of the femoral head or neck and loose motion.  

11.  From May 17, 2002, the veteran's left hip disability is 
productive of residual 
intermittent muscle spasms and cramping pain bothersome at 
times from left total hip arthroplasty, absent medical 
evidence of moderately severe residuals of weakness, pain, or 
limitation of motion.  

12.  There is no medical evidence dated within one year of 
the veteran's March 10, 1992 claim for re-evaluation of 
service-connected PTSD that shows an increase in disability 
warranting a 100 percent rating prior to March 10, 1992.  

13.  The veteran's PTSD disability claim was filed over a 
year from his separation from service; the effective date for 
the grant of service-connection of PTSD is one year prior to 
the date of receipt of his claim, March 8, 1989.  


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).  

2.  A disorder manifested by headaches with memory loss 
separate and distinct from diagnosed PTSD was not incurred in 
or aggravated by active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).  

3.  The schedular criteria for an increased rating for 
residuals of a left hip injury, evaluated as 60 percent 
disabling from March 10, 1992, 100 percent disabling from May 
17, 2002, and 30 percent disabling from July 1, 2003, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5054, 5255 (1991-2003).

4.  The requirements for an effective date earlier than March 
10, 1992 for an increased rating of 100 percent for service-
connected post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2003).  

5.  The requirements for an effective date earlier than March 
8, 1989, for a grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 
3.159, 3.400 (2003); VAOPGCPREC 26-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Board Remands of March 1999 and June 2003 

In March 1999, the Board remanded the veteran's claim to the 
RO based on testimony the veteran presented at a travel board 
hearing held in December 1998.  On Remand, in correspondence 
dated in May 1999, the RO requested from the Social Security 
Administration (SSA) all medical records used in making its 
determination as to the veteran's entitlement to Social 
Security disability benefits. The RO followed up on its 
initial request in correspondence dated in February 2000.  A 
review of the claims file confirms what the veteran's 
authorized representative points out in correspondence dated 
in March 2000.  That is, treatment reports utilized in the 
SSA's decision of 1994, which granted disability insurance 
benefits, are associated with the file.  Those records 
include VA Medical Center (MC) Loma Linda reports dated from 
1992 to 1994, Victorville Family Care Center records dated 
from 1992 to 1994, and orthopedic examinations and 
psychiatric examinations conducted through the SSA.  Also, it 
is noted that in correspondence dated in July 1999, the SSA 
advised the veteran that they did not have any available 
records pertaining to the veteran's application for 
disability insurance benefits in the 1970s and 1980s, The SSA 
indicated that since his claims were denied the records were 
destroyed.  

Pursuant to the Board's Remand, in correspondence dated in 
May 1999, the RO requested certain information and evidence 
from the veteran.  The RO obtained VA treatment records and 
private treatment records, including records from Drs. S.E.H. 
and E.T.M.  The RO afforded the veteran VA audiological, 
skin, and orthopedic examinations in March 2001.  The RO 
considered the additional medical evidence in conjunction 
with evidence previously associated with the claims file, 
continued the denials of the claims, and issued a 
Supplemental Statement of the Case (SSOC) on the issues in 
January 2002 and October 2002.  By a May 2001 rating 
decision, the RO granted an increased evaluation for service-
connected left hip injury from 30 percent to 60 percent 
disabling.  

In June 2003, the Board remanded the veteran's claims again 
to the RO to satisfy a hearing request.  The requested travel 
board hearing was held in August 2003. 

Based on the foregoing, the Board finds that the RO complied 
with the Board's March 1999 and June 2003 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


II.  Veterans Claims Assistance Act of 2000 

During the course of this appeal, there was a change in law 
pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In this regard, the Board notes that the RO provided the 
veteran with a copy of the  rating decisions, statements of 
the case (SOC), and the SSOCs issued in this appeal, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claims, the reasons the claims 
were denied, and the reasons for the ratings assigned to the 
service-connected left hip disorder.  The SOCs and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  Lastly, in 
correspondence dated in August 2002, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, No. 01-944 (Vet. App. June 24, 2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by No. 
01-944 (Vet. App. June 24, 2004)].  In Pelegrini, the Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decisions were rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, while 
the notice provided to the veteran in August 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
case was reconsidered again in October 2002 and the SSOC was 
provided to the veteran.  Also, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board acknowledges that the VCAA notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  The Board notes that the veteran has been very 
vigilant in providing information and evidence to the VA he 
thinks are relevant to his claims.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  As such, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's March 1999 and June 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., service medical records, VA 
treatment records, private medical records), the Board finds 
that satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file have been 
made.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


III.  Service Connection for a Skin Rash as the Result of 
Exposure to Herbicides

Evidence

According to testimony the veteran presented at several local 
hearings before the RO, hearings held before two of the 
undersigned Veterans Law Judges in December 1998 and August 
2003, and other statements of record, the veteran contends 
that he developed a skin rash due to his exposure to 
herbicides during service.  He maintained that he noticed 
rashes on his body and he experienced itching during his 
tours in the Republic of Vietnam.  He indicated that he first 
went to a dermatologist at VA in the late 1970s.  Prior to 
that, he treated his skin disorder with ointment recommended 
by his mother, a licensed nurse.  

The veteran's DD Form 214 shows that he was awarded several 
medals, including the Parachute Badge, Vietnam Campaign 
Medal, Vietnam Service Medal, Combat Infantryman Badge, and 
Air Medal.  His military occupational specialty (MOS) was a 
"soldier" during his period of service from February 1962 
to January 1964.  His MOS was a light vehicle driver during 
his period of service from March 1964 to January 1967.  His 
MOS was a door gunner during his period of service from 
January 1967 of January 1971.  The veteran served in the 
Republic of Vietnam from October 3, 1967 to December 30, 1969 
and February 4, 1970 to January 1, 1971. 

The service medical records show that no skin disorder was 
identified at the veteran's enlistment examination conducted 
in January 1962.  The Report of Medical History that 
accompanied the enlistment examination report noted no 
relevant complaints.  A record entry dated in April 1963 
showed that the veteran complained of a rash under his arms.  
The service examiner noted that the rash was barely visible 
and recommended that the veteran discontinue use of his 
deodorant.  No skin disorder was identified at the veteran's 
separation examination conducted in December 1963.  The 
Report of Medical History that accompanied the separation 
examination report noted no relevant complaints.  A January 
1967 separation Report of Medical History noted no relevant 
complaints.  A record entry dated in October 1968 showed that 
the veteran had a rash on his genitals.  No assessment was 
noted.  The separation examination report dated in January 
1969 showed that the veteran's skin was clinically evaluated 
as normal.  The separation examination report dated in 
January 1970 showed that the veteran's skin was again 
clinically evaluated as normal.  

VA treatment records show that the first post-service 
complaints of a rash were documented in March/April 1983.  At 
that time, the veteran complained of recurrent rashes in the 
genital area as well as recent rashes around the waist.  The 
veteran refused an examination of his genitals.  The examiner 
reported that there was no active skin disorder found on 
examination.  In a May 1980 rating decision, the RO granted 
service connection for venereal warts.  

VA treatment records dated in May 1988 and October 1989 noted 
complaints of and treatment for a rash on the veteran's 
genitals but the rash was thought to possibly be herpes 
simplex.  The veteran participated in the Agent Orange 
Registry according to an August 1988 RO letter.  The 
examination occurred in July 1988, and the only noted 
diagnosis was hypercholesterolemia.  

The June 1990 VA examination report shows that the skin 
examination only revealed a scar from an abscess.  The 
examination of the head, face, and neck was normal.  No 
relevant diagnosis was provided.  

VA treatment records include a March 1991 record that noted 
that the veteran complained of an intermittent rash of the 
middle back present since 1971 and a rash of the lower back 
present since 1983.  Treatment records dated in March 1991 
and September 1991 showed that an examination of the back 
revealed a hyperpigmented patch on the lower back.  A 
diagnosis of eczematous dermatitis was noted.   

The September 1991 VA examination report shows that an 
examination of the lower back revealed hyperpigmentation, 
otherwise no other clinical changes.  The veteran reported a 
history that he developed a pruritic eruption on his lower 
back in 1969.  The examiner diagnosed past inflammatory 
hyperpigmentation, etiology undetermined and possibly 
previous lichen simplex chronicus.

VA treatment records dated in February 1993, April 1993, 
October 1993, November 1993, December 1993, January 1994, and 
June 1994, showed that the veteran complained of itchiness of 
skin eruptions and scaling of the back, arms, hands, feet, 
and buttocks.  Physical examinations revealed a lichenified 
patch and a hyperpigmented patch on the lower back as well as 
scaling of the arms, hands, feet, and buttocks.  Assessments 
of lichen complex chronicus of the lower back, tinea pedis, 
dyshidrosis, and chronic eczematous dermatitis were noted.  A 
VA pathology report dated in July 1995 noted that a biopsy 
showed some features of mycosis fungoides.      

Archives of Dermatology private treatment records dated from 
June 1995 to October 2000 include a June 1995 record that 
showed that the veteran complained of a rash of the bilateral 
arms present since 1969.  He also complained of an occasional 
rash over his entire body.  The physical examination revealed 
a clear trunk, but his arms had folliculitis papules.   The 
examiner noted assessments of folliculitis and pruritis.  A 
July 1995 record noted that the veteran complained that his 
arms and groin were very pruritic and hurt.  The physical 
examination revealed follicular papules of the arms and lower 
abdomen/pubic with lichenification.  The assessments were 
pruritis, folliculitis versus spongiotic, and lichen simplex 
chronicus.  Records from Drs. F.F.S. and S.E.H. dated in July 
1995, October 1995, December 1995, February 1996, April 1996, 
June 1996, August 1996, June 1997, July 1997, July 1998, 
August 1998, June 1999, September 1999, February 2000, 
September 2000, and October 2000 showed that biopsies from 
the veteran's forearms, lower abdomen, hands, right scalp, 
and left neck revealed excoriated chronic eczematous 
dermatitis, subacute eczematous dermatitis, lichen nitidus, 
papular eczema, epidermal acanthosis with atypia, traumatized 
seborrheic keratosis, and lichen complex chronicus.  These 
records also noted assessments of pruritis, folliculitis, 
impetigenized dermatitis, xerosis, and tinea pedis.  A July 
1995 biopsy shave from the lower abdomen in particular showed 
some features of mycosis fungoides, but Dr. F.F.S. diagnosed 
subacute eczematous dermatitis.  

In a June 1997 letter, Dr. S.E.H. reported that the veteran 
had a long history of a severe, chronic, disabling skin rash, 
and that the veteran was seen for the first time in June 
1995, but had had the rashes since 1969.  Dr. S.E.H. 
indicated that the veteran had severe chronic itching in the 
setting of folliculitis, chronic eczematous dermatitis, 
subacute eczematous dermatitis, lichen nitidus, and papular 
eczema.  Dr. S.E.H. noted that the veteran was last seen in 
June 1997, with a diagnosis of impetigenized dermatitis.  

In a February 2000 letter, Dr. S.E.H. reported that the 
veteran had a severe debilitating skin disease that had its 
onset in 1969 after the veteran was exposed to Agent Orange.  
Dr. S.E.H. related that skin biopsies had shown chronic 
eczematous dermatitis and lichen nitidus.  Dr. S.E.H. noted 
that the veteran had a severe case of dermatitis that 
required a periodic rebiopsy to check for progression of his 
skin disease to mycosis fungoides.  Dr. S.E.H. explained that 
mycosis fungoides was a lymphoma cancer of the skin that 
could be fatal.  Dr. S.E.H. maintained that the veteran's 
skin disease might progress to lymphoma of the skin in the 
future. 

A March 2001 VA examination report shows that the veteran 
reported that in 1969, he developed pruritic, dermatitic 
patches on his extremities and torso.  The affected areas 
would last about three or four months or maybe longer and 
then they would clear up and new ones would develop after 
that.  The physical examination revealed a large eczematous, 
scaly, somewhat lichenified, irregular shaped patch present 
on the right forearm.  On the scrotum, there was a dollar-
sized, somewhat depigmented and slightly scaly area noted on 
the right side of the scrotum.  There were no other active 
dermatitic areas seen.  There was a hyperpigmented area on 
the left forearm that was the site of previous lesions.  The 
back showed no active lesions and there was a slight increase 
in pigmentation in the lumbosacral area.  The examiner noted 
that the clinical and histopathological data available 
indicated that the veteran's skin problem was not compatible 
with a diagnosis of chloracne.  The examiner noted that it 
was not likely that the veteran would develop a skin problem 
that in the future looked differently than the way it looked 
today.  The examiner diagnosed eczematoid dermatitis.  

An April 2001 report from Dr. S.E.H. noted that the veteran 
had a severe debilitating skin disease that had its onset in 
1968 after the veteran was exposed to Agent Orange.  Dr. 
S.E.H. reported that according to the veteran, he had 
chloracne in 1968, 1969, and 1970 with a history of 
head/neck/trunk and extremity "pimples and pastules."  Dr. 
S.E.H. related that he initially saw the veteran in 1995 at 
which time he had folliculitis.  Dr. S.E.H. noted that the 
veteran indicated that his folliculitis was similar to the 
chloracne that he had in 1968, 1969, and 1970.  At this time, 
Dr. S.E.H. reported that the veteran had severe chronic 
eczematous dermatitis with severe itching that involved the 
right forearm and scrotum.  Thereafter, Dr. S.E.H. reported 
on information previously provided in his June 1997 and 
February 2000 letters. 

Lastly, VA treatment records include an August 2002 record 
that noted an assessment of "Agent Orange dermatitis and 
neuropathy" and that the veteran was taking cephalexin for 
the skin disease.  

Analysis

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the veteran must show the following:  (1) that he has 
the requisite type of service in the Republic of Vietnam, (2) 
that he currently suffers from a specific disease process 
enumerated under the regulation, and (3) that the current 
disease process manifested itself within the time period set 
by regulation.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from October 3, 1967 to December 30, 1969 
and February 4, 1970 to January 1, 1971.  Accordingly, the 
veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307 (a)(6)(iii) (2003).  
Therefore, the veteran is presumed to have been exposed to an 
herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  Id.  

The medical evidence of record shows that the veteran has 
been diagnosed with various skin disorders, including 
eczematous dermatitis, lichen nitidus, lichen simplex 
chronicus, tinea pedis, dyshidrosis, papular eczema, 
epidermal acanthosis with atypia, traumatized seborrheic 
keratosis, pruritis, folliculitis, impetigenized dermatitis, 
and xerosis, but none of these disease processes is 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e) (2003).  While chloracne and non-Hodgkin's 
lymphoma are diseases associated with exposure to certain 
herbicide agents, the medical evidence shows that the veteran 
is not currently diagnosed with these skin disorders.  The 
April 2001 report from Dr. S.E.H. shows that the veteran 
reports a history of chloracne for the first time, but Dr. 
S.E.H. does not subsequently diagnose the veteran with 
chloracne.  According to the March 2001 VA examiner, the 
clinical and histopathological data indicated that the 
veteran's skin problem was not compatible with a diagnosis of 
chloracne.  In regard to non-Hodgkin's lymphoma, the Board 
acknowledges that skin biopsies showed some features of 
mycosis fungoides, a lymphoma cancer of the skin according to 
Dr. S.E.H.  Dr. S.E.H., however, indicated that the veteran 
did not at the time, have mycosis fungoides but should be 
seen at regular intervals for follow-up in the event that the 
condition did develop into mycosis fungoides.  Accordingly, 
since the veteran is not currently diagnosed with any of the 
disease processes enumerated in 38 C.F.R. § 3.309(e) (2003), 
the presumption of service connection for a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R.   § 3.307(a)(6) (2003) is not applicable.  

The Board recognizes the veteran's sincere belief that his 
skin disorders were caused by exposure to herbicide agents, 
but under the authority granted by the Agent Orange Act of 
1991, VA has determined that presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any disorders other than those for which VA 
has found a positive association between the disorder and 
such exposure.  VA has not determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of any of the currently diagnosed skin 
disorders.  While the August 2002 VA treatment record 
cursorily noted "Agent Orange dermatitis," no supporting 
clinical data associating dermatitis with Agent Orange 
exposure was noted in the treatment record.  

Lastly, the Board notes that the record does not contain a 
medical opinion that otherwise relates the veteran's skin 
disorders to his herbicide exposure in service.  In 
particular, the private medical records show that Drs. S.E.H. 
and F.F.S. do not medically associate the skin disorders to 
exposure to herbicide agents.  Rather, Dr. S.E.H. merely 
recites a history provided by the veteran that he was exposed 
to herbicide agents and he subsequently developed the skin 
disorders during service.  The Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307 (a)(6) (2003) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2003) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002).

A review of service medical records from all periods of 
service did not reveal any complaints of, findings of, or 
treatment for any of the currently diagnosed skin disorders 
during service.  Rather, the service medical records show 
that the veteran was seen several times for various 
complaints during his Vietnam tours, but at no time did the 
veteran complain of a rash on his head, back, neck, trunk, 
and extremities.  The Board also notes that none of the 
currently diagnosed skin disorders is listed as chronic 
disease subject to presumptive service connection under 38 
C.F.R. § 3.309(a) (2003).  Lastly, there is also no competent 
medical evidence that otherwise links the currently diagnosed 
skin disorders to the veteran's military service.  

Thus, there is no competent medical evidence of record 
causally linking the veteran's skin disorders to exposure to 
herbicides in service or any other incident of service.  
Therefore, service connection for the currently diagnosed 
skin disorders cannot be established on the basis of 
herbicides exposure either on a presumptive basis or 
otherwise on the basis of medical evidence.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2003); Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  Additionally, service connection for the 
currently diagnosed skins disorder may not be otherwise 
established on a direct basis or presumptive basis.  38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2003).  


IV.  Service Connection for Headaches with Memory Loss

Evidence

According to testimony and statements of record, the veteran 
contends that he developed headaches and memory loss due to 
his exposure to herbicide agents during service.  He recalled 
that he experienced memory loss after a fight.  

The service medical records show that no headache disorder 
and memory deficits were identified at the veteran's 
enlistment examination conducted in January 1962.  
The Report of Medical History that accompanied the enlistment 
examination report noted no relevant complaints.  Record 
entries dated in November 1962 show that the veteran 
complained of a headache in addition to complaints of nausea, 
vomiting, chills, fever, and cough.  The service examiner 
noted an impression of "cold."  
No headache disorder and memory deficits were identified at 
the veteran's separation examination conducted in December 
1963.  The Report of Medical History that accompanied the 
separation examination report noted no relevant complaints.  
A record dated in August 1964 showed that the veteran 
complained of headaches.  The physical examination was 
negative.  The service examiner noted an impression of no 
pathology.  The January 1967 separation Report of Medical 
History noted no relevant complaints.  A record entry dated 
in December 1968 showed that the veteran complained of a 
headache in addition to complaints of a cold, cough, and sore 
throat.  No assessment was provided.  No headache disorder 
and memory deficits were identified at the veteran's 
separation examinations  conducted in January 1969 and 
January 1970.  A record entry dated in December 1970 showed 
that the veteran complained of a headache in addition to 
complaints of chills, fever, dizziness, and nausea.  No 
assessment was provided.  

VA treatment records dated from March 1983 to April 1983 
include a record that noted that the veteran reported that he 
continued to have throbbing headaches that he indicated had 
their onset in Vietnam after his exposure to herbicide 
agents.  The examiner noted an assessment of mild migraine 
with a positive family history.  No other relevant diagnosis 
was provided.  

A VA examination report dated in June 1990 shows that the 
veteran complained of headaches.  The examination of the 
head, face, and neck was normal.  The mental status 
examination indicated that there might be some memory 
deficits present.  No relevant diagnoses were provided.  

VA treatment records include a record dated in April 1992 
that showed that the veteran complained of headaches.

The November 1992 psychiatric examination record noted that 
the mental status examination revealed a poor memory.  

A September 1993 private medical record noted complaints of 
headaches in addition to complaints of coughing and chest 
congestion.

In a June 1994 letter, C.M., M.S., of Family Counseling 
Center, reported that psychiatric testing revealed that the 
veteran had some impairment in memory both short and long 
term.  A November 1994 letter noted that the veteran had been 
seen since November 1992.

VA treatment records dated in October 1992, November 1992, 
December 1992, and February 1993 noted that psychiatric 
testing revealed that the veteran had an "okay" memory.  A 
March 1993 treatment record showed that psychiatric testing 
revealed a poor memory and records dated thereafter generally 
noted the same.  Treatment records dated in January 1994 
showed that the veteran complained of headaches.  It was 
noted that when the veteran's PTSD became more severe he had 
more headaches.  A June 1994 record noted that the veteran 
took Setraline for severe headaches of which symptoms 
slightly improved somewhat.  A November 1994 report of an 
electroencephalogram (EEG) noted a history of memory loss and 
possible complex partial seizure, however, the EEG was 
normal.  

Victorville Family Care records dated from October 1985 to 
October 1994 include a record dated in September 1993 that 
noted that the veteran complained of headaches in addition to 
complaints of coughing, chest congestion, and running nose.  
The assessment was bronchitis. 

Dr. J.M.K.'s June 1997 report shows that the veteran 
complained of constant head pain.  

Analysis

As a preliminary matter, the Board notes that a Hearing 
Officer's Decision dated in January 1995 shows that the 
veteran was granted an increased rating of 100 percent for 
service-connected PTSD based in part on the veteran's 
complaints of headaches and memory problems.  Under VA's 
Schedule of Ratings for Mental Disorders, memory loss is 
considered a symptom of psychiatric, anxiety, and mood 
disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 
(2003).  The January 1995 decision shows that the Hearing 
Officer denied service connection for headaches and memory 
loss.  The Board notes that since headaches and memory loss 
are considered symptoms of the veteran's PTSD, the Board must 
decide whether any disorder manifested by headaches and 
memory loss separate and distinct from diagnosed PTSD has 
been identified by the medical evidence of record and relates 
to the veteran's military service. 

As previously discussed with respect to the veteran's claim 
for service connection of a skin rash, the veteran has the 
requisite type of service in the Republic of Vietnam and is 
therefore presumed to have been exposed to an herbicide agent 
during such service in the absence of affirmative evidence to 
the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2003).  

The medical evidence of record documents complaints of 
chronic headaches and findings of memory loss, but these are 
not disease processes in and of themselves that are 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e) (2003).  Accordingly, since the veteran is 
not currently diagnosed with a disease process enumerated in 
38 C.F.R. § 3.309(e) (2003), the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.307(a)(6) (2003) is not 
applicable.  

Moreover, the competent medical evidence of record shows that 
the veteran is not currently diagnosed with a disorder 
manifested by headaches and memory loss separate and distinct 
from his diagnosed PTSD.  The record similarly does not 
contain a medical opinion relating a disorder manifested by 
headaches and memory loss to the veteran's herbicide exposure 
in service.  

In regard to the issue of whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2003) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003), the 
Board notes that a review of service medical records from all 
periods of service showed that the veteran's complaints of 
headaches were usually in connection with other symptoms 
attributable to a "cold."  No headache disorder was 
identified during service.  The first documentation of a 
"mild migraine" was in 1983, many years after service.  The 
service medical records were completely absent complaints of, 
findings of, or treatment for any memory problems during 
service.  No memory disorder was identified during service.  
Thus, the evidence does not show that a disorder manifested 
by headaches and memory loss was present during service.  The 
Board also notes that chronic headaches and memory loss are 
not chronic disease processes in and of themselves subject to 
presumptive service connection under 38 C.F.R. § 3.309(a) 
(2003).  Lastly, there is no competent medical evidence that 
otherwise links the claimed disorders to the veteran's 
military service.  

Thus, there is no competent medical evidence of record 
causally linking a disorder manifested by headaches and 
memory loss separate and distinct from the veteran's 
diagnosed PTSD to exposure to herbicides in service or any 
other incident of service.  Therefore, service connection for 
the claimed disorders cannot be established on the basis of 
herbicides exposure either on a presumptive basis or 
otherwise on the basis of medical evidence.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2003); Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  Additionally, service connection for a 
disorder manifested by headaches and memory loss separate and 
distinct from diagnosed PTSD may not be otherwise established 
on a direct basis or presumptive basis.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2003).  


V.  Increased Rating for Residuals of a Left Hip Injury

Evidence 

The veteran filed VA Form 21-4138 (Statement in Support of 
Claim) on March 10, 1992, in which he asked for a 
reevaluation of the rating assigned to his service- connected 
left hip disorder.  By an October 1993 rating decision, the 
RO continued the assigned 20 percent rating.  After several 
rating determinations, in May 2001, the RO increased the 
rating to 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2003), effective from March 10, 1992.  A SSOC issued in 
October 2002, shows that the RO continued the 60 percent 
rating effective from March 10, 1992.  Effective May 17, 
2002, the service-connected disability was evaluated as a 
status post left total hip arthroplasty with an evaluation of 
100 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5054 
(2003).  An evaluation of 30 percent under Diagnostic Code 
5054 was assigned effective from July 1, 2003.

Medical evidence dated during the appeal period (March 1992 
to date) includes VA treatment records and private medical 
records that noted complaints of and treatment for left hip 
pain.  

The November 1992 VA examination report shows that the 
veteran complained of left hip pain.  The physical 
examination revealed that hip extensors were all five out of 
five and symmetrical.  He had a two-centimeter leg length 
discrepancy with the left leg being shorter than the right.  
Range of motion of the left hip was 0 to 110 degrees, 10 
degrees of internal rotation, 10 degrees of external 
rotation, and 40 degrees of abduction.  The examiner noted 
that the pain was markedly increased with extreme internal 
and external rotation.  He had an abductor lurch when 
ambulating without his cane and a mildly positive 
Trendelenburg sign of the left hip.  The examiner diagnosed 
degenerative joint disease secondary to traumatic arthritis 
of the left hip and coccivera of a traumatic origin with two-
centimeter leg length discrepancy of the left hip.  

A September 1993 VA x-ray of the hip revealed marked 
deformity of the left hip joint with evidence of old fracture 
of the left femur head and upshifting of the femur on the 
left side.  

A March 1994 medical report from Dr. J.M.K. shows that the 
veteran complained of left hip pain.  The physical 
examination revealed tenderness to palpation of the anterior 
aspect of the hip.  The range of hip motion revealed 50 
degrees of flexion with pain; normal range was 130 degrees.  
Extension was full.  Abduction was 15 degrees; normal range 
was 35 degrees.  Adduction was 10 degrees; normal range was 
20 degrees.  On internal and external rotation of the hip, 
Dr. J.M.K. noted that there appeared to be pain.  Muscle 
testing revealed hip pain.  Dr. J.M.K. reviewed an x-ray 
brought in by the veteran.  Dr. J.M.K. noted that the x-ray 
revealed an aplastic left hip.  Dr. J.M.K. indicated that 
there was essentially no femoral head and there was a shallow 
acetabulum.  Dr. J.M.K.'s impression was aplastic left hip.  
Dr. J.M.K. noted that a cane was medically necessary and he 
felt that the veteran would ultimately require a left hip 
replacement.  

The April 1997 VA examination report shows that the veteran 
complained of severe left hip pain.  The physical examination 
revealed no evidence of swelling in the left hip.  The 
veteran had a one-inch leg length discrepancy with the left 
being shorter than the right.  There was no evidence of any 
gross bony deformity of the left hip.  Range of motion of the 
left hip revealed flexion of 45 degrees, extension of 15 
degrees, internal rotation of 20 degrees, and external 
rotation of 20 degrees.  The examiner noted that the veteran 
had significant pain on range of motion of his left hip.  
Radiographs obtained of the veteran's left hip showed an old 
femoral neck fracture that had healed, with the neck shaft 
angled at about 110 degrees.  There was moderately severe 
degenerative joint disease.  The examiner diagnosed status 
post hip fracture that healed with a significant malunion.  
The examiner commented that the veteran had developed 
significant post-traumatic arthritis secondary to the left 
hip fracture. 

A June 1997 medical report from Dr. J.M.K. shows that the 
veteran had tenderness to palpation over the anterior and 
lateral aspect of the left hip.  The left hip flexed about 30 
degrees and there was pain.  There was atrophy of the left 
lower extremity, as compared to the right.  Dr. J.M.K. 
reported that the veteran had decreased range of motion in 
all planes to the left hip.  Internal rotation was about 5 
degrees; external rotation was about 20 degrees; adduction 
was about 10 degrees; abduction was about 20 degrees.  The 
veteran's left leg was two inches shorter than the right.  
Straight leg raising on the left was about 40 degrees, 
causing back pain.  The patellar reflex was +2 and Achilles 
was +1.  There was generalized weakness of the left lower 
extremity, compared to the right, rated at about 4/5.  The 
veteran had weakness of hip flexors and quadriceps on the 
left side as compared to the right.  There was obvious 
limping on ambulation.  Dr. J.M.K. noted an impression of 
aplastic left hip.  Dr. J.M.K. maintained that the veteran 
needed, on a medical basis, a cane.   

In a February 2001 letter, Dr. E.T.M. reported that the 
veteran complained of left hip pain with weakness and 
radiation brought on by standing, walking, or any kind of 
exercise in which he had to walk or move around.  An x-ray 
revealed that the head of the left hip was flattened, the 
neck was shortened, and there was some deformity of the 
acetabulum on the left side.  The physical examination 
revealed some tenderness to deep pressure over the head of 
the acetabulum in the area of the left hip.  Dr. E.T.M. noted 
that the veteran's pain had become more severe and he seemed 
to have increasing disability.  

The March 2001 VA examination report shows that the left hip 
had progressively worsened.  All of his joints were worse 
with excessive activity, walking, twisting, lifting, and 
bending.  The examination revealed approximately a three-inch 
leg length discrepancy with the left leg shorter than the 
right leg grossly.  The examiner noted that the veteran was 
known to have an abnormal gait because of this leg length 
discrepancy.  He had 3/5 hip flexor  strength in the left 
hip.  Range of motion revealed 20 degrees of external 
rotation, 10 degrees of internal rotation, 90 degrees of 
forward flexion, 10 degrees of extension, and 30 degrees of 
abduction with severe pain throughout the entire range of 
motion.  There was positive tenderness diffusively in the 
area of the hip joint with the worst pain elicited with log 
rolling of the hip.  There was negative straight leg raise 
bilaterally.  The x-rays of the pelvis showed a severe left 
hip deformity of the femoral neck and head with acetabular 
dysplatic changes and arthritic changes in the joint space.  
The examiner diagnosed severe left hip deformity and 
arthritic changes.  The examiner noted that the veteran was 
known to have weakness, fatigability, incoordination, and 
especially severe pain in the left hip.

VA treatment records dated from May 2002 to September 2002 
show that the veteran underwent a total left hip replacement 
on May 17, 2002.  Thereafter, the treatment records showed 
steady improvement from the surgery.  Treatment records dated 
in September 2002 noted that the veteran indicated that he 
experienced intermittent muscle spasms when he would lie 
down.  He also complained of   cramping pain on the lateral 
side of the distal femur that bothered him at times at night.  
He was now able to walk with a cane and bear weight on the 
left leg and he had no pain in his hip.  He complained of 
pain and muscle spasms in the anterior thigh that increased 
when he tried to stand up, although he was currently not 
taking any medication for it.  The examiner reported that the 
x-rays showed that the bones were healing nicely.  He noted 
that the wire fixation was seen proximal and distal to the 
surgical fracture line.  He indicated that wires were placed 
for a small surgical fracture that was no longer seen on the 
x-ray and had healed well.  The examiner noted an assessment 
of status post left total hip arthroplasty.  The examiner 
reported that the veteran was progressing well.  

Analysis

Under the provisions of Diagnostic Code 5255 (impairment of 
femur), a 10 percent rating is assigned for malunion of the 
femur with slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1991-2003).  A 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability.  Id.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability.  
Id.  A 60 percent rating is warranted for a fracture of the 
surgical neck of the femur, with a false joint.  Id.  A 60 
percent rating may be assigned for fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
Id.  An 80 percent rating is assigned for a fracture of the 
shaft or anatomical neck of the femur, with nonunion and 
loose motion (spiral or oblique fracture).  Id.  

A total hip replacement with prosthesis at the head of the 
femur or acetabulum will receive a 100 percent evaluation for 
one year following implantation of prosthesis. 38 C.F.R. § 
4.71a, Diagnostic Code 5054 (1991-2003).  Thereafter, a 90 
percent evaluation is warranted when there is painful motion 
or weakness such as to require the use of crutches.  Id.  A 
70 percent evaluation is warranted for markedly severe 
residual weakness, pain or limitation of motion following 
implantation of prosthesis.  Id.  A 50 percent evaluation is 
warranted for moderately severe residuals of weakness, pain, 
or limitation of motion.  Id.  The minimum rating is 30 
percent.  Id.  

The foregoing medical evidence of record clearly shows that 
symptomatology associated with the veteran's left hip 
disability was severe prior to his total left hip replacement 
on May 17, 2002.  The x-rays taken at the medical 
examinations, however, revealed that nonunion of the femoral 
head or neck and loose motion was not present, which are the 
criteria associated with a 80 percent rating under Diagnostic 
Code 5255.  Accordingly, the Board finds that the veteran's 
left hip disorder more closely approximated symptomatology 
associated with a 60 percent rating under Diagnostic Code 
5255 from March 10, 1992.  

VA treatment records that covered the veteran's left hip 
surgery and recovery period dated from May 2002 to September 
2002 showed that the veteran responded well to surgery.  
Post-surgery complaints included intermittent muscle spasms 
and cramping pain that bothered him at times at night.  These 
complaints are the sort of post-surgery residuals 
contemplated in the currently assigned minimum rating of 30 
percent under Diagnostic Code 5054.  There is no medical 
evidence of record that shows that the veteran's status post 
left total hip arthroplasty is productive of  moderately 
severe residuals of weakness, pain, or limitation of motion. 
Accordingly, the Board finds that the assignment of a minimum 
rating of 30 percent following one year from the implantation 
of the prosthesis in accordance with the diagnostic code is 
appropriate.  Thus, a 100 percent rating is warranted 
effective from May 17, 2002, and a 30 percent rating is 
warranted effective from July 1, 2003 under Diagnostic Code 
5054.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's left hip disability alone causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, the veteran's inability to secure or follow a 
substantially gainful occupation is primarily attributed to 
his PTSD, as reflected in the currently assigned total 
evaluation.  The Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent 
the average impairment in earning capacity resulting from a 
service-connected disability.  38 C.F.R. § 4.1 (2003).  In 
the instant case, to the extent that the veteran's left hip 
disability interferes with his employability, the currently 
assigned rating adequately contemplates such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




VI.  Earlier Effective Date Claims  

Evidence

The rating decisions, SOCs, and SSOCs show that the veteran 
is currently assigned a 70 percent rating effective from 
March 8, 1989 and a 100 percent rating effective from March 
10, 1992 for service-connected PTSD.  

The veteran submitted a note from the Mental Health Clinic of 
the Loma Linda VAMC that contained on the upper right hand 
corner a hand written scrawl that the veteran was first seen 
on May 20, 1988.  

At a local hearing before the RO in January 1996, the veteran 
testified that he had been unemployed since 1990.  

The information VA physician, Dr. K.S.M.A., provided in an 
April 2001 letter is noted.  

Analysis

As a preliminary matter, the Board notes that there are two 
separate issues involved in the veteran's "earlier effective 
date" claim.  The two issues are (1) whether the veteran is 
entitled to an earlier effective date for the grant of total 
evaluation for service-connected PTSD and (2) whether the 
veteran is entitled to an earlier effective date for the 
grant of service connection of PTSD.  With respect to the 
latter issue, the Board clearly has jurisdiction.  With 
respect to the former matter issue, the Board also has 
jurisdiction over the issue.  

The Board notes that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).  
In a rating decision of February 10, 1995, the RO granted a 
total rating for PTSD, effective June 8, 1994.   The veteran 
was notified on March 3, 1995, and his notice of disagreement 
was received April 30, 1995.  A statement of the case was 
sent on or about September 15, 1995.  At his hearing at the 
RO on January 10, 1996, the veteran testified on this matter.  
(A transcript was subsequently prepared.)  Accordingly, a 
substantive appeal is properly of record.

1.  Earlier effective date for the grant of total 
evaluation for service-connected PTSD.

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2003).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, the earliest date as of which an 
increase is factually ascertainable is used; otherwise, date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2003).  

In an October 10, 1990 rating decision, the RO granted 
service connection for PTSD.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  Thereafter, the 
RO liberally treated VA Form 21-4138, received on March 10, 
1992, as a request for an increased rating for service-
connected PTSD.  As discussed above, the veteran was 
ultimately assigned a total evaluation for PTSD effective 
from March 10, 1992, the date of receipt of claim.  
Accordingly, the effective date for the total evaluation is 
the date of receipt of the claim, March 10, 1992. 

In the alternative, the Board must consider if the March 10, 
1992 claim was filed within one year of the date that the 
evidence showed that an increase in disability had occurred.  
Medical evidence dated within a year of the veteran's claim 
includes VA treatment records (which note orthopedic, skin, 
and allergy complaints) and a September 1991 VA orthopedics 
examination report.  The VA examination report includes a 
July 1991 consultation report that noted that the veteran 
reported that he was unemployed.  The VA examination report 
itself notes that the veteran reported that he tried 
construction and painting but could not do these jobs because 
of his left hip pain.  Thus, there is no evidence dated 
within the requisite period that the veteran was unemployed 
on account of his PTSD.  Although the veteran currently 
contends that he was unemployed during this period on account 
of his PTSD, the Board finds that statements the veteran made 
contemporaneous to the examination more probative than 
statements of recollection made years later.   

Thus, the medical evidence dated within one year of the 
veteran's claim, does not show an increase in disability that 
warranted a 100 percent.  Accordingly, the effective date of 
the total evaluation for PTSD is the date of receipt of the 
claim, March 10, 1992. 

2.  Earlier effective date for the grant of service 
connection of PTSD.

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (b)(2)(2003).  

The RO received the veteran's original claim of entitlement 
to service connection for PTSD on March 8, 1990.  The RO 
originally granted service-connected benefits effective from 
the date of receipt of claim.  Based on VA regulation, 
38 C.F.R. § 3.114(a) (2003), the RO eventually granted 
retroactive benefits one year prior to the filing date as the 
medical evidence of record showed that the veteran had 
symptoms compatible with PTSD prior to the date (April 11, 
1980) of the liberalizing law that added PTSD to VA's 
Schedule of Ratings-Mental Disorders.  See VAOPGCPREC 26-97 
at p. 6 (providing that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a)).  Accordingly, the veteran was assigned a 70 
percent evaluation for PTSD effective from March 8, 1989.  
The Board finds that this is a correct application of the law 
as there is no medical evidence that disputes that the 
veteran met all eligibility criteria for the liberalized 
benefit on April 11, 1980 and such eligibility existed 
continuously from that date to the date of claim of 
entitlement.  VAOPGCPREC 26-97 at p. 6. 

The veteran has vigorously maintained that he was entitled to 
an earlier effective date as of his discharge from service 
because his PTSD clearly existed then.  The Board notes that 
there is no law or regulation that allows VA to grant service 
connection retroactive to service if there is no claim.  The 
veteran did not file a claim for service connection for PTSD 
within one year following his separation from active service, 
so there is no basis to assign an effective date back to the 
day after his service discharge. 

While the veteran may have been evaluated for PTSD in 1988, 
the record fails to show any communication or action, 
indicating an intent to apply for benefits under the laws 
administered by VA from the veteran, an authorized 
representative, or any other duly authorized person acting on 
his behalf, that may be considered an informal claim for 
PTSD.  38 C.F.R. § 3.155 (2003).  The record similarly shows 
that the veteran did not file a specific claim or formal 
claim for compensation benefits for PTSD at that time.  
38 C.F.R. § 3.151 (2003).  

In conclusion, the Board notes that the veteran's disability 
claim was filed over a year from his separation from service.  
By application of law, service connection is warranted for 
PTSD at 70 percent effective March 8, 1989, one year prior to 
the date of receipt of his original claim for service 
connection for PTSD.  Accordingly, the veteran's claim for 
entitlement to a grant of an effective date prior to March 8, 
1989 for PTSD is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430  (1994) (providing that where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


As the preponderance of the evidence is against all of the 
veteran's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003) Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin rash, to include as the result 
of exposure to herbicides is denied. 

Service connection for a disorder manifested by headaches 
with memory loss separate and distinct from diagnosed PTSD, 
to include as the result of exposure to herbicides is denied. 

An increased rating for residuals of a left hip injury, 
evaluated as 60 percent disabling from March 10, 1992, 100 
percent disabling from May 17, 2002, and 30 percent disabling 
from July 1, 2003 is denied. 

An effective date earlier than March 10, 1992 for the grant 
of a total evaluation for service-connected post-traumatic 
stress disorder is denied.  

An effective date earlier than March 8, 1989 for the award of 
service connection for post-traumatic stress disorder is 
denied.  


REMAND

The veteran contends that he has bilateral hearing loss as 
the result of a lengthy exposure to loud noise during the 
performance of his service duties as a gunner on helicopters.  
As previously discussed, the veteran's DD Form 214 shows that 
he had combat service.  His MOS was a "door gunner" during 
the periods he served in the Republic of Vietnam. 

An audiological evaluation from the Desert Knolls Hearing and 
Speech Center dated in April 2001 shows that the veteran was 
referred from the Loma Linda VAMC.  The certified audiologist 
noted that the veteran had mild sensorineural hearing loss in 
both ears and he expressed that Meniere's disease needed to 
be ruled out.  The audiologist noted that the veteran's high 
frequency loss could be caused by noise exposure, Meniere's 
disease, and/or presbycusis.  
The Board notes that the private audiogram is not interpreted 
as the private audiologist did not provide numerical results 
or interpretation of the testing.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (providing that the Board may not 
interpret graphical representations of audiometric data).  As 
such, the private results cannot form the basis of a grant of 
service connection for a hearing impairment.  The Board also 
notes that the speech audiometry revealed speech recognition 
ability of 92 percent in the left ear, which for VA purposes 
constitutes a left ear hearing impairment.  38 C.F.R. § 3.385 
(2003).  It, however, is not clear from the private audiogram 
whether the controlled speech discrimination test used the 
Maryland CNC test as required by VA regulations.  See 38 
C.F.R. § 4.85(a) (2003) (providing that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test).  Given the veteran's status as a combat 
veteran, the results of the private audiogram, and the 
private audiologist's speculative opinion that the veteran's 
high frequency loss could have been caused by noise exposure, 
the Board finds that the veteran should be afforded a VA 
audiological examination.  An opinion should also be obtained 
as to whether any right ear and left ear hearing loss 
demonstrated on examination is related to the veteran's 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right ear and/or left ear hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any portion of 
right ear and/or left ear hearing loss is 
clearly and convincingly not attributable 
to the veteran's military service.  (The 
examiner should accept as fact that the 
veteran was exposed to loud noise during 
the performance of his 
duties as a "door gunner.")  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all of the evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________                       
___________________________        
             Steven L. Cohn		              H. N. 
Schwartz	
          Veterans Law Judge, 		          Veterans Law 
Judge, 
     Board of Veterans' Appeals		     Board of 
Veterans' Appeals



___________________________
John E. Ormond, Jr.
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



